Citation Nr: 1753439	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-40 239	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postoperative residuals of osteochondritis dissecans of the right knee with arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a February 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in March 2016 and was decided on the merits.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In response to an April 2017 joint motion for partial vacatur and remand, the Court vacated the Board's March 2016 decision that denied entitlement to a rating in excess of 20 percent for the Veteran's right knee disability.  The Board in turn remanded the case for further development in June 2017.  The case is now ready for appellate review.  


FINDINGS OF FACT

1. During the rating period on appeal, the Veteran's right knee disability was manifested by complaints of swelling, pain, and locking; objectively, he had no instability and range of motion of at least 90 degrees.

2. The most probative evidence of record reflects that the Veteran's right knee disability was no worse than moderate in severity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's service connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DC) 5260 (in effect from May 2009 to present).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2009, as well as in a May 2013 letter.

The rating issue has been before the Board on numerous occasions and the Veteran has been represented.  The Veteran has not alleged, and the evidence does not reflect, that the Veteran has been prejudiced by a defect, if any, with regard to notice.  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran's service treatment records, private treatment records and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded an adequate July 2017 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner performed a clinical evaluation of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for rating purposes.  The examination complied with the terms of Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing . . . ."

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.


Stegall Considerations

This claim was remanded by the Board in June 2017 to allow for additional development.  At that time, the RO was instructed to obtain a supplemental medical opinion from a VA examiner; to readjudicate the matter on appeal; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the requested VA medical opinion was obtained in July 2017, and a subsequent SSOC was issued that same month. 

Accordingly, the Board finds that there has been substantial compliance with its June 2017 remand directives.  The Board will therefore review the merits of the Veteran's claim.



Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).




Analysis

The Veteran seeks an increased rating for right knee disability with arthritis, which has been rated 20 percent disabling throughout the period on appeal.  38 CFR § 4.71A, DC 5260.

It is noted parenthetically that service connection has also been established separately for a painful scar of the right knee and for a surgical scar of the right knee associated with his osteochondritis dissecans, but those disabilities are separately rated are not the subject of this appeal and are not herein further addressed.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned to the knee under DC 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under DC 5260 or 5261, a separate evaluation could be assigned if there was evidence of full range of motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.

Degenerative arthritis is governed by DC 5003, and instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is in order if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order if there is severe recurrent subluxation or lateral instability.

Under the provisions of 38 C.F.R. § 4.71a, DC 5258, a rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in to the joint.

Under the provisions of 38 C.F.R. § 4.71a, DC 5260, a 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.

It is the Veteran's primary contention that he is entitled to a rating in excess of 20 percent on the basis of constant pain, gait impairment, limitation of motion, instability, and limitations imposed by his service-connected right knee disorder, including restricted walking and standing, particularly on hard surfaces.  He reports that he wears a brace on his right knee in order to achieve some stabilization and that without it his knee will give-way and he will fall.  It is also indicated that he uses a cane to walk.  It is indicated that his attending physician has recommended that he undergo total knee replacement.

The Veteran, as noted, has offered an account of increasing symptoms involving his service-connected osteochondritis dissecans of the right knee with arthritis and he produces three statements from two lay affiants, wherein they noted their respective observations of the Veteran's pain complaints, limp, need for use of a knee brace, and his inability to sit or stand for long periods.  The Veteran is certainly competent to report what symptoms and limitations he is experiencing, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and that account is not inherently incredible, but the lay witnesses do not, in the Board's opinion, corroborate the Veteran's argument that the disorder in question has increased in severity.  Rather, they are supportive of the 20 percent rating already in effect based on limitation of motion and associated pain and functional loss.

The medical data presented entails both examination and treatment records compiled by VA and non-VA medical professionals.  VA medical examinations in 2009, 2012, 2014, and 2015 disclosed no evidence of ankylosis, recurrent subluxation, lateral instability, or dislocation of semilunar cartilage or its removal. Use of a cane and/or knee brace was noted.  Flexion was reduced to not more than 95 degrees on any occasion and not more than a 5 degree loss of extension was demonstrated throughout, neither of which was further reduced by pain, repetitive motion, weakness, fatigue, flare-ups, lack of endurance, or incoordination. Pain was noted to be a component of the Veteran's motion attempts.  No tibia or fibular impairment was indicated, nor was genu recurvatum.  Some muscle wasting involving the right lower extremity was at times shown.  X-rays revealed an osteochondral defect and related arthritis.

More recently, the Veteran was afforded a VA examination in July 2017.  The VA examiner reported that there is worsening of the Veteran's symptoms.  However, the examination disclosed no evidence of ankylosis, recurrent subluxation, lateral instability, recurrent patellar dislocation, or dislocation of semilunar cartilage.  Evidence of pain with weight bearing was noted.  Muscle strength indicates active movement against some resistance of flexion and extension.  Degenerative arthritis was documented.  Objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue was noted on the right knee below the kneecap.  Use of a cane and /or knee brace was noted.  Flexion is 90 degrees; extension is 0 degree, neither of which was further reduced by pain, repetitive motion, weakness, fatigue, flare-ups, lack of endurance, or incoordination.  No tibia or fibular impairment was indicated, nor was genu recurvatum.

Medical findings of the Veteran's private treating physician, who was consulted at least in part as a result of the Veteran's claim for Workers' Compensation benefits, are similar but point to a greater level of disability.  For instance, in April 2009, the Veteran's right knee was reported to identify a flexion contracture with movement from 15 degrees to 120 degrees.  Significant atrophy of the right thigh measuring three centimeters was present.  In October 2009, flexion of the right knee was possible to 110 degrees, but he was noted to be lacking 25 degrees of full extension.  It was believed that no articular cartilage remained, suggesting a severe injury to the anterior medial compartment.  A significant limp was present then and in April 2010, when it was noted that there had been no significant change in the right knee disorder, as manifested by stiffness, limited motion, pain, crepitation, and weakness.

VA treatment records dated in April 2011, range of motion was from 0 degrees of extension, which is normal per 38 C.F.R. § 4.71, Plate II (2015), to 120 degrees of flexion.  Mild tenderness and crepitus were noted; effusion was absent.  When evaluated by VA on an outpatient basis in January 2015, there was noted to a long history of right knee pain treated with a knee brace and medications, including Etodolac and Tramadol.  Objectively, there was crepitus with motion, which was limited to 5 degrees of extension and 110 degrees of flexion.  The knee was stable to varus and valgus stress at 0-30 degrees and there was a negative anterior and posterior drawer sign.  It was at that time that it was recommended that the Veteran undergo a total knee replacement for treatment of his right knee disability.

Essentially, although the private medical examiner referenced a flexion contracture of the right knee that might arguably be tantamount to ankylosis, there is otherwise no evidence of contracture or ankylosis of the right knee presented thus far.  As such, the Board is not persuaded that either a contracture or indicia of ankylosis are elements of the Veteran's service-connected right knee disability.  The same is true with respect to the question of cartilage damage, the presence of which is noted by the private physician, but which is not verified on any of the five clinical examinations of the knee by VA.

The Board notes, that the private medical examiner's calculation of range of motion values of the right knee is consistent with those of the various VA examiners and treating medical professionals, except the April 2009 private physician's findings that right knee extension was reduced to 15 degrees and that in April 2010 there was a 25-degree reduction in extension.  Reductions of that magnitude are not otherwise corroborated by any other clinical evidence at any point within the one-year period prior to the date of the VA's receipt of the claim at issue to the present.  The Board points out that when the Veteran was examined by VA in April 2009 only a 5-degree loss of extension was indicated by means of objective testing.  Thus, the notation of a 15-degree of extension loss by the private examiner in the same month is accorded little probative weight.  And, as indicated, the existence of a 25-degree loss of knee extension in April 2010 is inconsistent with other range of motion values prior thereto and subsequently, and it, too, is afforded only minimal probative weight.

The Veteran has been assigned a disability rating of 20 percent under DC 5260 for flexion of the right knee limited to 30 degrees.  As stated above, it is not appropriate to assign separate ratings for a meniscus disability and limitation of motion or instability because limitation of motion and instability are contemplated by the meniscus diagnostic codes.  VBA Manual M21-1, III.iv.4.A.3.g-h.  However, the Board will consider whether a rating in excess of 20 percent is available to the Veteran under the diagnostic codes for instability and limitation of motion.

A rating of 30 percent is available when flexion is limited to 15 degrees, or extension is limited to 20 degrees.  In this case, the most severe range of motion measurements are flexion ending at 90 degrees and extension ending at 0 degrees, which is recorded in the July 2017 examination report.  These measurements do not allow the Veteran to receive a rating in excess of 20 percent due to limitation of motion.  The Board also notes that the July 2017 examination indicated no instability and no recurrent subluxation.  The Board also notes that there is no indication of ankylosis impairment of the tibia and fibula, as indicated above, meaning that DC 5256, 5257 or DC 5262 would not be more appropriate DC under which to consider the Veteran's disability.  Therefore, the record does not indicate that the Veteran merits a rating in excess of 20 percent for postoperative right knee injury with chondromalacia and traumatic arthritis.
In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Other considerations

The Veteran's various knee complaints are contemplated by the schedular criteria based on their level of severity.  Hence, referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Any right knee symptom of the Veteran's would be considered under the categories of slight, moderate, or severe of DC 5260, if there were not a specific diagnostic code for the disability.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.

In this instance, the Veteran's service-connected right knee disorder encompasses elements of limitation of motion, as well as pain and functional loss, to include restrictions involving lifting, carrying, sitting, standing, walking, and use of stairs. See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The foregoing is contemplated by the schedular rating assigned in this instance and there is otherwise no indication in the record that the pertinent DC fails to describe adequately or assess the current disability level of his right knee disability.  As such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disorder herein at issue.

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the knee disability on appeal that gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability  As such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's right knee throughout the appeal period, the doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an increased rating in excess of 20 percent for postoperative residuals of osteochondritis dissecans of the right knee with arthritis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


